         Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MICHELLE GOODWIN,

                PLAINTIFF                        Civil Action No.: ____________
        v.

 THE UNIVERSITY OF                               JURY TRIAL DEMANDED
 PENNSYLVANIA,

                DEFENDANT.


                            COMPLAINT AND JURY DEMAND

       Plaintiff Michelle Goodwin, by and through her undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                                PRELIMINARY STATEMENT

1.     This is an action for an award of damages, liquidated damages, punitive damages,

       attorneys’ fees and other relief on behalf of Plaintiff Michelle Goodwin, a former

       employee of The University of Pennsylvania (“Defendant” or the “University”). Ms.

       Goodwin has been harmed by Defendant’s harassment and discrimination based on her

       disabilities or perceived disabilities, and by Defendant’s retaliation against her for her

       complaints about discrimination and harassment, as well as for seeking accommodations

       and taking leave pursuant to the Family and Medical Leave Act (“FMLA”), culminating

       in her wrongful suspension and subsequent termination.

2.     This action is filed pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

       12101, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2611, et seq., and the

       Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”).
       Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 2 of 19




                            JURISDICTIONAL STATEMENT

3.   This Court has original jurisdiction of all civil actions arising under the Constitution,

     laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.

4.   The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which

     grants the District Court original jurisdiction in any civil action authorized by law to be

     commenced by any person to recover damages to secure equitable or other relief under

     any act of Congress providing for the protection of civil rights.

5.   This Court has supplemental jurisdiction over any Pennsylvania state law claims pursuant

     to 28 U.S.C. § 1367.

6.   All conditions precedent to the institution of this suit have been fulfilled. On September

     27, 2019, Plaintiff timely filed a Charge of Discrimination with the United States Equal

     Employment Opportunity Commission (“EEOC”), which was dual-filed as a Complaint

     with the Pennsylvania Human Relations Commission (“PHRC”). On November 30, 2020,

     the EEOC issued a Notice of Right to Sue to Plaintiff. This action has been filed within

     ninety (90) days of Plaintiff’s receipt of said Notice. With respect to Ms. Goodwin’s

     PHRC claims alleged herein, it has been over a year since she dual-filed her Complaint

     with the PHRC.

                                            VENUE

7.   This action properly lies in the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §

     1391(b).

8.   This action properly lies in the Eastern District of Pennsylvania because the claims and

     significant activities associated with those claims arose in this judicial district, and

     Plaintiff was employed by and terminated by Defendant in this judicial district.




                                                2
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 3 of 19




                                           PARTIES

9.    Plaintiff Michelle Goodwin is an adult female citizen and resident of Philadelphia,

      Pennsylvania and the United States of America.

10.   Defendant The University of Pennsylvania is a private research university located in

      Philadelphia, Pennsylvania.

11.   Ms. Goodwin is a qualified individual with disabilities within the meaning of the ADA.

12.   Ms. Goodwin has had her disabilities for a period far in excess of six months.

13.   Ms. Goodwin’s disabilities affect a major bodily function and substantially limits one or

      more major life activities.

14.   At all relevant times, Defendant is and has been an employer employing more than 500

      employees.

15.   At all relevant times, employees of Defendant acted as agents and servants for Defendant.

16.   At all relevant times, employees of Defendant were acting within the scope of their

      authority and in the course of employment under the direct control of Defendant.

17.   At all times material hereto, Defendant acted by and through its authorized agents,

      servants, workmen and/or employees acting within the course and scope of their

      employment with Defendant and in furtherance of Defendant’s business.

18.   At all relevant times hereto, Plaintiff Michelle Goodwin was an “employee” of Defendant

      within the meanings of the laws at issue in this suit and is accordingly entitled to the

      protection of said laws.

19.   At all relevant times hereto, Defendant was an “employer” and/or “person” under the

      laws at issue in this matter and is accordingly subject to the provisions of said laws.

20.   During her employment, the University regarded Ms. Goodwin as disabled.




                                                3
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 4 of 19




21.   This cause of action arose out of transactions or occurrences that took place in whole or

      in part in Philadelphia, Pennsylvania.

22.   Defendant does significant business within the Commonwealth of Pennsylvania.

23.   This Honorable Court has jurisdiction over Defendant.

                                             FACTS

24.   Ms. Goodwin was hired as a Videographer for the CPRE Knowledge Hub Media Team

      of the University of Pennsylvania, in its Graduate School of Education’s Consortium for

      Policy and Research (“CPRE”) department.

25.   Ms. Goodwin excelled in her position as a Videographer, performing her duties in an

      excellent and professional manner.

26.   Ms. Goodwin was initially supervised in her position by Bobbi Newman, Director of

      CPRE Knowledge Hub, who left the University shortly after Ms. Goodwin began her

      employment.

27.   In Ms. Newman’s absence, Ms. Goodwin’s supervisor became Jonathan Supovitz,

      Executive Director of the CPRE department.

28.   From the beginning of her employment with the University, Ms. Goodwin faced

      opposition and hostility from Mr. Supovitz, an academic with no background or

      experience in Ms. Goodwin’s field of Videography and the process of creative work.

29.   Despite her loyalty and consistent performance, and successful work that she had so often

      been applauded for, Ms. Goodwin was subjected to discrimination and harassment on the

      basis of her disabilities and/or perceived disabilities, and was retaliated against for her

      complaints about discrimination and harassment, as well as for seeking accommodations




                                                4
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 5 of 19




      and taking leave pursuant to the FMLA, culminating in her wrongful termination on

      August 5, 2019.

30.   During the interview process with the University, Ms. Goodwin was told by Mr. Supovitz

      and Ms. Newman that the department planned to invest in industry-standard equipment

      and build a studio in the 5th Floor office space of 3440 Market Street, Philadelphia, that

      would be directed and supervised by Ms. Goodwin, based on her professional experience

      and recommendations.

31.   The Videographer position was a new position in the department, which meant that the

      selected candidate would pave the way for the position.

32.   Based on the representations outlined by Mr. Supovitz and Ms. Newman, Ms. Goodwin

      accepted the position of Videographer and began her employment in February 2018.

33.   Prior to beginning employment, Ms. Goodwin submitted an equipment request list with

      specs, a working timeline for acquisition and installation, and a projected budget, at the

      request of Ms. Newman and Mr. Supovitz.

34.   After Ms. Goodwin accepted the position, however, she was told by both Mr. Supovitz

      and Ms. Newman that there was not enough room in the budget to make the promised

      industry-standard purchases.

35.   This lack of foresight and baseline knowledge of the position’s needs despite creating the

      new position, were consistent with the lack of leadership, lack of understanding of the

      field, and lack of supervision demonstrated by Mr. Supovitz throughout Ms. Goodwin’s

      employment.

36.   Ms. Goodwin’s responsibilities were quickly re-directed to a more cost-friendly form of

      digital media – podcasting.




                                               5
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 6 of 19




37.   Indeed, Ms. Goodwin’s job responsibilities became almost exclusively podcasts within

      the first few weeks of the start of her employment.

38.   Notwithstanding this unexpected change, Ms. Goodwin took on the necessary tasks

      without complaint and produced a number of professional, quality podcasts and videos

      for the University.

39.   At the time Ms. Goodwin began her employment with the University, she had been newly

      diagnosed with Bipolar Disorder and had recently started receiving medical care.

40.   Ms. Goodwin’s position with the University began shortly after a difficult and stressful

      personal situation.

41.   This personal situation, coupled with trying to navigate having accepted a position that

      was misrepresented and not commensurate with her experience and credentials, caused

      Ms. Goodwin to admit herself to Penn Presbyterian Hospital as an inpatient for four days

      due to the exacerbation of her disability’s symptoms.

42.   Ms. Goodwin provided her supervisor, Ms. Newman and Mr. Supovitz, documentation

      evidencing her hospital stay.

43.   On this basis alone, without any knowledge or understanding of Ms. Goodwin’s work or

      disability, Mr. Supovitz verbally questioned Ms. Goodwin’s ability to handle the

      position.

44.   Thereafter, Ms. Goodwin amply proved that she could more than “handle” the job.

45.   Throughout her employment at the University, Ms. Goodwin consistently produced

      professional quality work, met all of her deadlines, and worked efficiently and

      independently, building her own timelines, corresponding with “clients” in the




                                               6
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 7 of 19




      department, and problem-solving in the face of change, from video to animations and

      podcasts.

46.   Despite her excellent work, consistent praise from colleagues, and creating an award-

      winning documentary for a division within CPRE, Ms. Goodwin had difficulty working

      with, and faced unjustified and unwarranted hostility, harassment and discriminatory

      behavior, from Mr. Supovitz.

47.   Mr. Supovitz has a reputation at the University for his tendency to be hot-tempered,

      bullyish, and dismissive of women in the workplace.

48.   According to a former employee of the department, Mr. Supovitz once told her that she’d

      be a “great model,” a suggestion she found inappropriate and shared with Ms. Goodwin

      before she left the University.

49.   Mr. Supovitz also demonstrated his favoritism of Ms. Goodwin’s male co-worker, Keith

      Heumiller, on a number of occasions, consistently excusing Mr. Heumiller’s regular

      tardiness and uncooperative attitude when it came to collaborating with Ms. Goodwin.

50.   In or about May 2018, Ms. Goodwin contacted the University’s Graduate School Human

      Resources Department and requested an accommodation for her disability to attend

      doctor’s appointments once a week during her lunch break, as her physicians did not see

      patients after work hours.

51.   Notably, despite having attended such appointments during her lunch break, Ms.

      Goodwin had been meeting her deadlines and providing accurate timetables, turnaround

      data, and prompt responses to all correspondence.

52.   In response to her request for accommodations, Human Resources informed Ms.

      Goodwin that the University would be extending her employment probationary period.




                                              7
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 8 of 19




53.   When Mr. Supovitz found out about Ms. Goodwin’s accommodation request through

      Human Resources, he demanded that she “be transparent” and reveal her medical

      condition to him (which she did), and relayed his “disappointment” that she went to

      Human Resources instead of talking to him first.

54.   Mr. Supovitz told Ms. Goodwin that “HR muddies things up.”

55.   In an attempt to soothe the situation, and deflect Mr. Supovitz’s anger towards her, Ms.

      Goodwin rescinded her accommodation request and sought a new physician who would

      be able to see her after-hours.

56.   Shortly thereafter, while Ms. Goodwin was on her lunch break, Mr. Supovitz accused her

      of not being at her desk and gave her a verbal warning.

57.   Ms. Goodwin noted that Mr. Heumiller, her co-worker, regularly arrived to work at least

      one hour late every day, took multiple smoking breaks throughout the day and often took

      extended lunch breaks.

58.   Ms. Goodwin asked Mr. Supovitz if Mr. Heumiller also had received a verbal warning.

59.   Mr. Supovitz responded that it was none of her business.

60.   In or about November 2018, Ms. Goodwin suffered an episode relating to her disability in

      which she fell and broke her ankle in two places, requiring surgery.

61.   The ankle injury Ms. Goodwin suffered is both directly related to her disability, and is

      itself a disability.

62.   Although bedridden for 3-4 weeks, Ms. Goodwin effectively worked from home

      throughout that time, and completed and published several projects in her typical efficient

      and excellent manner.




                                               8
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 9 of 19




63.   During the time Ms. Goodwin worked from home, her co-collaborator and CPRE KHub

      team member, Keith Heumiller, failed to prepare, secure and schedule a series of

      important podcast interviews tied to KAPPAN magazine – responsibilities of his position

      that affected Ms. Goodwin’s workload.

64.   Mr. Heumiller’s lack of planning for the KAPPAN series resulted in Ms. Goodwin’s

      workload unexpectedly flooded with several podcasts that needed to be mastered and

      published within the week.

65.   In nearly every podcast, Mr. Heumiller submitted a raw interview for Ms. Goodwin to

      master only 24 hours before it was due to be published.

66.   When Ms. Goodwin voiced her concern to Mr. Heumiller about the last-minute nature of

      his workflow and lack of cooperation and respect in regards to her own work timeline,

      Mr. Supovitz became involved, demanding that Ms. Goodwin expedite her work to meet

      the deadline agreement with KAPPAN Magazine.

67.   Ms. Goodwin explained to Mr. Supovitz that, although the KAPPAN Series had been on

      the docket for a few months, Mr. Heumiller had waited until just before the due date to

      host the interviews, passing his portion of the project to Ms. Goodwin for completion

      only hours before a hard deadline to publish.

68.   Ms. Goodwin requested to Mr. Supovitz that projects be initiated as far in advance as

      possible, to avoid similar situations where the quality of the work was in jeopardy.

69.   Mr. Supovitz rejected Ms. Goodwin’s request, saying that if she was unable to keep up

      with the workflow, the position was not right for her.




                                               9
       Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 10 of 19




70.   Ms. Goodwin contacted Ms. Emma Grigore of Penn GSE’s Human Resources

      department to discuss the matter, to which Ms. Grigore suggested Ms. Goodwin explain

      the technical process and requirements to both Mr. Supovitz and Mr. Heumiller.

71.   Ms. Goodwin crafted a detailed email, explaining the process of mastering audio,

      providing examples of the back-end work she had created for KHub, referencing

      workflows of other professionals in the field, and explaining how her time was allocated.

72.   Mr. Supovitz had no response to Ms. Goodwin’s email.

73.   Mr. Heumiller continued to pass along projects at the last minute, making Ms. Goodwin’s

      job unnecessarily more difficult.

74.   Upon Ms. Goodwin’s return in December 2018, Ms. Goodwin approached Ms. Grigore

      and Ms. Coral Haas of Human Resources, asking for help to soothe the situation between

      her, Mr. Supovitz, and Mr. Heumiller, and hoping to create a more successful

      collaboration amongst the team.

75.   Ms. Goodwin had also approached Ms. Haas in tears, fearful for her safety, after a

      conversation with an angry Mr. Supovitz, who had stormed out of Ms. Goodwin’s office,

      face red and fists clenched.

76.   Ms. Goodwin told Ms. Haas that she was worried for her physical safety in Mr.

      Supovitz’s company.

77.   Despite Ms. Goodwin’s obvious distress, Ms. Haas informed Ms. Goodwin that there was

      no disciplinary action to be taken because there were no witnesses to the event.

78.   Ms. Goodwin continued to approach HR with concerns, and Ms. Grigore insisted that

      Ms. Goodwin was to do what her supervisor, Mr. Supovitz, requested, and that Ms.

      Goodwin must meet his expectations, despite his lack of knowledge in the field.




                                              10
       Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 11 of 19




79.   Ms. Goodwin asked Ms. Grigore to investigate Mr. Supovitz’s discrimination,

      harassment and retaliation directed at Ms. Goodwin.

80.   Ms. Goodwin was told that no discrimination was discovered, but Ms. Goodwin was not

      permitted to see the report that was allegedly created in connection with this alleged

      investigation.

81.   Mr. Heumiller continued to be uncooperative with Ms. Goodwin, and Mr. Supovitz

      continued to allow Mr. Heumiller to disregard Ms. Goodwin’s requests for a streamlined

      workflow to allow for the appropriate amount of time needed for a project.

82.   Ms. Goodwin’s time in the office in December post-surgery was short-lived, as icy

      conditions prevented safe travels for Ms. Goodwin, who was still incapacitated and used

      a medical scooter to get around.

83.   The University refused to provide transportation to Ms. Goodwin to get to the office

      despite her request, and public transportation between her home and the office was not

      accessible, so Ms. Goodwin was left with no other choice than to use Lyft, at her own

      cost, to physically travel to work.

84.   Ms. Goodwin requested accommodations to spend the last weeks of December working

      from home.

85.   Mr. Supovitz was openly annoyed by Ms. Goodwin’s need for additional

      accommodations at that time, despite her success and consistency when working from

      home.

86.   Ms. Goodwin officially returned to the office in January 2018, still using a medical

      scooter, and began preparing for an important and costly video shoot that had been on the

      docket since Fall 2018 and that was to take place during the last week of January.




                                              11
       Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 12 of 19




87.   Upon her arrival, Ms. Goodwin questioned her teammates, Mr. Heumiller and Ms.

      Bridget Goldhahn, about plans for the project.

88.   Both co-workers said that they did not know what the plans were.

89.   Mr. Supovitz thereafter informed Ms. Goodwin that he had decided to take her off the

      video shoot and replace her with a freelance videographer they had worked with in the

      past – Jon Crescenzo.

90.   Mr. Supovitz directed Ms. Goodwin to provide the equipment rental list she had crafted

      for the shoot, as well as other elements she had made in preparation for the shoot, to the

      freelancer.

91.   Ms. Goodwin asked Mr. Supovitz if she could be on-set to help guide the shoot and serve

      as a second pair of eyes, as the freelancer routinely produced unprofessional work, but

      Mr. Supovitz denied the request.

92.   Ms. Goodwin contacted Human Resources regarding Mr. Supovitz’s attempt to replace

      her.

93.   Mr. Supovitz was informed by Ms. Grigore that he needed to allow Ms. Goodwin to

      perform her job and be on the shoot with an accommodation of an assistant to carry gear.

94.   Mr. Supovitz begrudgingly allowed Ms. Goodwin to perform her job duties for the shoot.

95.   In addition, around that time, Mr. Supovitz demanded that Ms. Goodwin record a “half-

      day” on the morning of the first interview shoot, despite her annotations on the

      production schedule that she was on-location, on the clock, and receiving and installing

      equipment for the shoot.

96.   When Ms. Goodwin noted that Mr. Heumiller only worked on-set from 10:15 a.m. to 3

      p.m., Mr. Supovitz told her not to deflect to other people.




                                               12
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 13 of 19




97.    Mr. Supovitz’s insistence that Ms. Goodwin record that she was absent from her duties

       that morning of the shoot is believed to be an act of retaliation for Ms. Goodwin’s request

       for accommodations.

98.    Ms. Goodwin contacted Ms. Grigore again for help, complaining about the

       discriminatory and retaliatory behavior by Mr. Supovitz. Ms. Grigore directed that Mr.

       Supovitz rescind his request that Ms. Goodwin log a “half-day,” which Mr. Supovitz did.

99.    Ms. Goodwin requested that Mr. Supovitz’s behavior be investigated as retaliatory and

       discriminatory.

100.   Ms. Goodwin submitted multiple written complaints to Ms. Grigore about Mr. Supovitz’s

       increasingly hostile behavior.

101.   Thereafter, due to increasingly harmful symptoms brought on by her disabilities that were

       specifically exacerbated by Mr. Supovitz’s inappropriate and retaliatory behavior, Ms.

       Goodwin applied for and took leave pursuant to FMLA and Short-Term Disability.

102.   Immediately upon Ms. Goodwin’s return from FMLA leave, in August 2019, she was

       terminated.

103.   The University informed Ms. Goodwin that her position had been closed.

104.   In her meeting on August 5, 2019, Ms. Goodwin asked when the decision had been made

       to close the position.

105.   Ms. Grigore reported that she had planned to notify Ms. Goodwin of the change on the

       day Ms. Goodwin began her leave pursuant to the FMLA. Mr. Supovitz added that they

       began discussing the closure of the position in mid-January.




                                               13
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 14 of 19




106.   The timeline provided by the University suggests that Mr. Supovitz petitioned for the

       position to close during the time that Ms. Goodwin was requesting accommodations to do

       her job by way of having an assistant to help with the shoot.

107.   If the timeline presented by the University is incorrect, it suggests that the decision to

       close the position came about only after Ms. Goodwin took leave pursuant to the FMLA.

108.   Notably, since the time that Ms. Goodwin was on leave, the CPRE KHub team continued

       to publish podcasts.

109.   Before Ms. Goodwin left, she had sent a detailed email to Mr. Heumiller, outlining the

       process, media storage and how to use the templates to create podcasts in her absence.

110.   Thus, it appears that Ms. Goodwin’s responsibilities are being performed using the

       information, knowledge and experience provided by Ms. Goodwin, and the KHub team

       continues to produce the Digital Media Content that Ms. Goodwin had previously

       produced.

111.   Any claim that Ms. Goodwin’s position was actually eliminated or that there was a lack

       of work is belied by Defendant’s actions since her termination.

112.   More specifically, Defendant has replaced Ms. Goodwin with Jon Crescenzo, who

       continued to perform Ms. Goodwin’s responsibilities following her termination, despite

       Defendant giving him a different job title than Ms. Goodwin held.

113.   Notably, Mr. Crescenzo had originally applied for, but been passed over for Ms.

       Goodwin’s position in favor of Ms. Goodwin.

114.   Further, the rate at which Defendant continues to produce podcasts since Ms. Goodwin’s

       termination suggests that lack of work is merely a pretextual explanation for Ms.

       Goodwin’s termination.




                                                 14
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 15 of 19




115.   The reasons given for Ms. Goodwin’s termination were pretextual.

116.   The reasons provided for Ms. Goodwin’s termination are all pretext, as Ms. Goodwin had

       been consistently dedicated and hardworking with excellent performance, had never

       received any disciplinary action or warnings, and the grounds for termination were false

       because, as always, the University demonstrated its preference for Mr. Heumiller by

       retaining him and having him absorb Ms. Goodwin’s job responsibilities.

117.   The above facts indicate that the University sought to terminate Ms. Goodwin on the

       alleged basis of position elimination, while actually retaining the preferred Mr. Heumiller

       to perform the job responsibilities once Ms. Goodwin provided the information needed to

       perform the job.

118.   Even more tellingly, the University terminated Ms. Goodwin immediately upon her

       return from FMLA leave.

119.   The timing of Ms. Goodwin’s termination, coupled with the harassing and discriminatory

       treatment that she was subjected to, the lack of any legitimate justification for her

       termination, and lack of any appropriate response from the University to Ms. Goodwin’s

       multiple complaints of discrimination and harassment, indicates that the real reason for

       Ms. Goodwin’s termination was discrimination and retaliation on the part of Defendant.

120.   Ms. Goodwin’s termination was pretextual.

121.   Ms. Goodwin’s termination was wrongful.

122.   Despite her loyalty, dedication and consistently excellent performance, and given her

       treatment during her employment with the University (including, but not limited to, her

       wrongful termination), Ms. Goodwin was subjected to discrimination and harassment on

       the basis of her disabilities and/or perceived disabilities, and was retaliated against for her




                                                 15
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 16 of 19




       complaints and for seeking accommodations and for seeking and taking leave pursuant to

       the FMLA.

123.   Ms. Goodwin was subjected to discrimination and harassment on the basis of her

       disabilities and/or perceived disabilities, was retaliated against for her complaints about

       the discrimination and harassment, and was retaliated against for seeking leave pursuant

       to the FMLA, in violation of the Americans with Disabilities Act, the Family and

       Medical Leave Act, and the Pennsylvania Human Relations Act.

124.   Ms. Goodwin has suffered and continues to suffer mental anguish and severe emotional

       distress as a proximate result of the and/or inactions of Defendant.

125.   Defendant discriminated against Ms. Goodwin because of her disabilities or perceived

       disabilities, and retaliated against Ms. Goodwin for complaining of the discrimination,

       and retaliated against Ms. Goodwin, for seeking accommodations and for seeking and

       taking leave pursuant to the FMLA, in violation of the ADA, the FMLA and the PHRA.

126.   Ms. Goodwin has suffered mental anguish and severe emotional distress as a proximate

       result of the actions and inactions of Defendant.

127.   Defendant and its agents acted with the intent of causing or with reckless disregard for

       the probability that their actions would cause Ms. Goodwin severe emotional distress.

128.   Ms. Goodwin has suffered financial losses, which include, among other things, lost

       wages, and an obligation for attorneys’ fees and costs of bringing suit, as a proximate

       result of the actions and inactions of Defendant.

                                       COUNT I
               The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

129.   Plaintiff Michelle Goodwin repeats and incorporates by reference the allegations of all

       previous paragraphs as if fully set forth at length herein.


                                                 16
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 17 of 19




130.   Based on the foregoing, Defendant engaged in unlawful employment practices in

       violation of the Americans with Disabilities Act.

131.   In discriminating against and harassing Ms. Goodwin on the basis of her disabilities

       and/or because Defendant regarded Ms. Goodwin as disabled, and in retaliating against

       Ms. Goodwin for her complaints and for seeking accommodations Defendant violated the

       ADA.

132.   Said violations were intentional and willful.

133.   Said violations warrant the imposition of punitive damages.

134.   As the direct and proximate result of Defendant’s violation of the Americans with

       Disabilities Act, Plaintiff Michelle Goodwin has sustained loss of earnings, severe

       emotional and psychological distress, personal embarrassment, loss of self-esteem, loss

       of future earning power, as well as back pay, front pay, and interest due thereon, and has

       incurred attorneys’ fees and costs.

                                      COUNT II
                The Family and Medical Leave Act, 29 U.S.C. § 2611, et seq.
                                      Retaliation

135.   Plaintiff Michelle Goodwin repeats and incorporates by reference the allegations of all

       previous paragraphs as if fully set forth at length herein.

136.   Defendant’s conduct, in retaliating against Ms. Goodwin for requesting and taking

       medical leave pursuant to the Family and Medical Leave Act, violated the FMLA.

137.   Defendant’s violations of the FMLA were intentional and willful, as Defendant knew or

       should have known the requirements of the FMLA.

138.   Defendant’s violations of the FMLA warrant the imposition of liquidated damages.




                                                 17
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 18 of 19




139.   As a direct and proximate result of Defendant’s violations of the FMLA, Plaintiff

       Michelle Goodwin has sustained loss of earnings, severe emotional and psychological

       distress, personal embarrassment, loss of self-esteem, loss of future earning power, as

       well as back pay, front pay, and interest due thereon, and has incurred attorneys’ fees and

       costs.

                                     COUNT III
                  Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

140.   Plaintiff Michelle Goodwin repeats and incorporates by reference the allegations of all

       preceding paragraphs as if fully set forth at length herein.

141.   Based on the foregoing, Defendant engaged in unlawful employment practices in

       violation of the Pennsylvania Human Relations Act.

142.   In harassing and discriminating against Ms. Goodwin on the basis of her disabilities

       and/or perceived disabilities, and retaliating against Ms. Goodwin for her complaints and

       for seeking accommodations Defendant violated the Pennsylvania Human Relations Act.

143.   As a direct result of the unlawful employment practices engaged in by Defendant,

       Plaintiff Michelle Goodwin has sustained loss of earnings, severe emotional and

       psychological distress, personal embarrassment, loss of self-esteem, loss of future earning

       power, as well as back pay, front pay, and interest due thereon, and has incurred

       attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

144.   Plaintiff Michelle Goodwin repeats and incorporates by reference the allegations of all

       previous paragraphs as if fully set forth at length herein.

       WHEREFORE, Plaintiff Michelle Goodwin respectfully requests that this Court enter

judgment in her favor and against Defendant and Order:


                                                 18
        Case 2:21-cv-00755-BMS Document 1 Filed 02/18/21 Page 19 of 19




      (a) Appropriate equitable relief;

      (b) Defendant to compensate Plaintiff with a rate of pay and other benefits and

          emoluments of employment to which she would have been entitled had she not been

          subjected to unlawful discrimination, harassment and retaliation;

      (c) Defendant to compensate Plaintiff with the wages and other benefits and emoluments

          of employment lost because of its unlawful conduct;

      (d) Defendant to pay Plaintiff punitive damages;

      (e) Defendant to pay Plaintiff liquidated damages;

      (f) Defendant to pay Plaintiff compensatory damages for future pecuniary losses, pain

          and suffering, inconvenience, mental anguish, loss of employment and other

          nonpecuniary losses as allowable;

      (g) Defendant to pay Plaintiff’s costs of bringing this action and her attorneys’ fees;

      (h) Plaintiff be granted any and all other remedies available pursuant to the ADA, FMLA

          and PHRA; and

      (i) Such other and further relief as is deemed just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands trial by jury as to all issues so triable.


                                             /s/Christopher A. Macey, Jr.
                                             Christopher A. Macey, Jr., Esquire
                                             Bell & Bell LLP
                                             One Penn Center
                                             1617 JFK Blvd. – Suite 1254
                                             Philadelphia, PA 19103

                                             Attorneys for Plaintiff Michelle Goodwin

Dated: February 18, 2021




                                                19
